Citation Nr: 0702525	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury to include cervical degenerative disc disease.

2.  Entitlement to an increased evaluation for temporal 
mandibular joint (TMJ) disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1970 to August 1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from an October 2003 Department of Veterans Affairs (VA) 
Chicago, Illinois Regional Office (RO) decision, which 
granted an increased rating from zero to 10 percent for the 
veteran's service-connected TMJ disability (the veteran 
appealed for a higher rating) and a December 2003 decision by 
the same RO, which denied service connection for a neck or 
cervical spine disability.  

A personal hearing was held at the VARO in September 1994 on 
other issues; however the veteran's testimony at that time is 
relevant to the issues at hand.  A transcript is in the file.  
The veteran also provided testimony before a Board Member at 
the VARO in April 1996, of which a transcript is also of 
record.

The veteran also provided testimony before the undersigned 
Veterans Law Judge at the VARO in July 2006; a transcript is 
of record.  (Tr.)

The appeal with regard to the increased rating issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue relating to 
service connection.

2.  There is no medical evidence of a neck or cervical 
disability or injury during service, no medical evidence of a 
neck or cervical disability until many years post-service; 
the preponderance of the evidence is against a nexus between 
a current neck or cervical spine disability, to degenerative 
changes and any incident of service, to include claimed 
trauma.


CONCLUSION OF LAW

A chronic neck or cervical spine disability, to include 
degenerative disc disease, was not incurred in or aggravated 
by active service, nor may arthritis of the cervical spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 &West Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In VCAA letters mailed in August 2003 and October 2005, the 
RO informed the veteran about the VCAA and explained the 
evidence required to substantiate his claims for service 
connection and an increased rating, respectively.  The RO 
notified the veteran of what evidence it would obtain and 
what evidence he should submit and explained that VA was 
responsible for getting relevant records from any Federal 
agency and that on his behalf VA would make reasonable 
efforts to get other relevant records he identified and for 
which he supplied appropriate release authorizations.  

As to the claim for service connection, the veteran was 
informed that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  He 
has been asked to provide such evidence and/or complete and 
return release authorization for doctors or hospitals where 
he had received treatment.  The veteran has been notified 
that he should tell VA about any additional information or 
evidence that he wanted VA to try to get for him, with an 
explanation that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service; and was specifically 
requested to send VA any evidence in his possession that 
pertains to his claims.

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim for service connection, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to the Dingess requirements, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to support a disability rating and effective date 
should service connection be granted for his neck/cervical 
disorder, although part of such notice was in a statement of 
the case rather than an affirmative letter.  To the extent 
that such notice was inadequate, the Board finds no prejudice 
to him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this case, 
the preponderance of the evidence is against a grant of 
service connection for his neck/cervical disorder, rendering 
moot any question as to the appropriate rating or effective 
date.  

The veteran has been provided the opportunity to respond to 
the VCAA letters noted above and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence and has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA 
including through his testimony.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
With respect to the service connection claim, the RO did 
provide the veteran with VCAA notice in August 2003, prior to 
its December 2003 decision that is the subject of this 
appeal.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Any failure to provide the veteran with all the specific 
types of notice outlined in the VCAA prior to the initial 
unfavorable determination has not harmed the veteran and that 
no useful purpose could be served by remanding the case on 
that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  In this regard, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (due process concerns 
with respect to VCAA notice must be pled with specificity), 
rev'd on other grounds 444 F.3d 1328 (Fed. Cir. 2006); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).   

With respect to the duty to assist, the veteran's service 
medical records are in the claims file.  In an effort to be 
complete and to ensure that due process had been fulfilled, 
the service department has indicated that a renewed search 
for more files has been unproductive.  The veteran had 
identified his only neck/cervical care and evaluations, and 
those records are in the file.  All pertinent examination and 
treatment records have been obtained and made a part of the 
veteran's claims folder to the extent that such records have 
been adequately identified or are otherwise available.  There 
is no indication that there is any additional relevant 
evidence available that has not been obtained.

Pursuant to VCAA, VA has a duty to provide a medical 
examination and/or opinion if the medical evidence is not 
sufficient to make a decision on a claim.  As explained in 
more detail below, the service medical records show no neck 
trauma, a neck or cervical spine disability is not apparent 
until many years post-service, and there is no competent 
opinion that links a current disability to any finding 
recorded in the service medical records or a verified 
incident of service.  Under these circumstances, an 
examination or medical opinion is not necessary to adjudicate 
this matter.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also, e.g., McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand on this issue, and his procedural rights have not been 
abridged.  See Bernard, 4 Vet. App. at 392-94. 

Legal Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Pertinent Factual Background and Analysis

With regard to the veteran's current cervical disability, 
alleged to be a result of an in-service incident when 
scaffolding fell on his face, head and neck, it bears 
repeating the exact history as documented in the file.  
Ordinarily the nature of any in-service injury would not be 
pivotal once service connection had been granted, as in this 
case with regard to TMJ disability.  However, an in-service 
injury is now claimed as having been the source of a 
concurrent neck injury as well.  Accordingly, it is important 
to determine what was noted in actual service records versus 
what has been said or inferred with regard to service 
incidents since that time.

Specifically, the report of the veteran's entrance 
examination in April 1970 noted a history of severe tooth or 
gum trouble.  

Clinical records in service show an assortment of various 
incidents but there is no indication of scaffolds falling on 
the veteran him or any other such trauma to his face, head or 
neck [i.e., twisted left ankle, June 1970; lower back pain 
after lifting something heavy in September and October 1970; 
several instances of upper respiratory complaints, 
tonsillitis and sore throat; in May 1971, he hurt his small 
finger and it was splintered].  

The only in-service entries relating to his head and/or neck 
were in July and August 1970 when he had white blotches on 
his face and a neck rash, and asked to be given glasses, 
saying he had had glasses before.  In August 1970 he had 
conjunctivitis.  In October 1970 he again had a rash on his 
neck and arms, which was thought to be due to the heat 
experienced working in the galley.  He also had swelling in 
his left leg without evidence of effusion or ligament 
disruption; there was no indication of trauma.

In March 1971, while at Miramar NAS, he complained of 
dizziness.  There was no allegation of injury.  Blood 
pressure was 150/90 and he was noted to have complaints of 
locking of his jaws around the temporal area on both sides 
while eating.  The initial X-ray showed a questionable 
exaggerated bony prominence over which the mandible 
articulated on the left side.  

The veteran was sent for an oral surgery consultation at 
which time he said that over the prior month, he had noticed 
a momentary "locking" of the jaw in the closed position 
during eating, which was becoming a nuisance.  He gave no 
history of recent or remote trauma to the area.  On opening, 
the jaw deviated to the right and returned to the midline 
when fully opened or fully closed.  The prior X-ray findings 
were noted and the query was made as to whether this was the 
basis for the reported symptoms.  In order to fully respond 
to that inquiry, more X-rays were taken, which showed 
reduction in posterior-occlusion that required the use of 
anterior movement in mastication.  He had momentary 
"locking".  The examiner suggested lateral pterygoid muscle 
spasm for which various treatment procedures were recommended 
such as limiting use for a period of time, do exercises, eat 
a soft diet, etc., and he was to go to the dental clinic.

In May 1971, while being seen for a sore throat, the veteran 
said that he had chest congestion, sinus pain and his teeth 
were hurting.  In June 1971, he said his stomach and head 
hurt.  He was also seen for mental health concerns that were 
ultimately diagnosed as a personality disorder, and it was 
believed that the latter would continue to precipitate his 
going to sick call frequently.  A separation from service was 
thus suggested.  [The mental health diagnosis and 
consultation was recorded on the separation examination in 
August 1971].

In July 1971, the veteran also complained that his jaw hurt.  
He was seen with complaints of pain in the right side of his 
TMJ area and an inability to chew his food.  It was noted 
that he had been seen with similar complaints in March 1971 
at which time there had been no significant abnormality 
identified.  There was no reference to remote or recent 
trauma to the area.  The oral examination showed what was 
described as an "acquired ability to deviate the mandible" 
to the right when opening.  The veteran was noted to be able 
to open his jaws in a normal manner when asked to do so.  
Conservative treatment was again recommended, to include a 
soft diet.

Dental records throughout service show various treatments for 
dental problems but there is no indication of trauma to the 
head, face or neck.

The veteran was treated by VA in the mid-1970's for wrist 
problems including a hospitalization in July 1976.  During 
that hospital care, there was no sign of neck or TMJ trauma 
or problems.  He was seen at a VA ear, nose and throat clinic 
in March 1976 for complaints of a cold, of his face being 
sore and his voice coming and going, and associated headache, 
which was attributed to sinusitis.  

A VA clinical report is of record from March 1978 at which 
time it was noted that the veteran had fallen off a 
motorcycle.  He had injured his wrists, left hip and left 
knee.  It was specifically noted that he had not hurt his 
head, chest, abdomen or back.

He was again seen as a VA outpatient in June 1978 for sinus 
headaches.

A VA X-ray report of the lumbosacral spine from June 1981 
noted that the veteran had been in a motor vehicle accident.  
Another notation was that he had been in an automobile crash 
on a motorcycle.  He was noted to have hit his left sternal 
border on the handlebars.  His chest X-ray was negative, but 
there were concavities in the disc plates from L-2 to L 5; 
diagnosis was Schmorl's nodes.  He was again seen in November 
1981 with ongoing back pain that he said had started with the 
car accident in June.

A VA dental outpatient report from 1981 reflected multiple 
caries with no apparent soft tissue or bone pathology.  Oral 
hygiene was fair to poor, and the veteran was said to be in 
need of oral prophylaxis.  The mandible deviated to the right 
on opening.

On the initial rating action dated November 16, 1981, the 
VARO noted only that the veteran had complained of locking of 
the jaw in March 1971; that X-ray had revealed a spur in the 
left temporal mandibular joint with pain in the jaw to the 
right on movement; and that VA examination in September 1981 
had found the same deviation.  Accordingly, service 
connection was granted for spurring, TMJ.  Throughout, there 
was neither contention by the veteran nor VARO 
acknowledgement of any in-service injury involving the TMJ, 
jaw, or neck.

In April 1982, the veteran twice complained at a VA facility 
of jaw pain over the prior week when eating or opening his 
mouth.  The pain was on the left side when opening his mouth 
and on both sides when eating.  The examiner noted that the 
veteran was partially edentulous and poor dentition might be 
the source of his pain, but he did not feel that it was a 
chronic MPD (myofascial pain problem) or TMJ disorder.  

The veteran underwent a special VA examination in September 
1982.  At that time the veteran said that he did "not recall 
any actual injury to his jaw", but that he had had tooth 
extractions in service which seemed to be the start of his 
problems.  On examination, he was able to grind his teeth and 
had about 60% of full opening.  There was no crepitance of 
the TMJ or other pathology.  He did have quite a few missing 
teeth which the examiner felt might have some bearing on his 
symptoms.  X-rays confirmed spurring of the TMJ with slight 
right lateral deviation of the mandible.  Tomograms of right 
and left TMJs were negative, and although a dental 
examination showed some cavities, there was no sign of 
apparent soft tissue pathology.

The veteran was hospitalized by VA in August 1987 for 
exploration of the right TMJ and gave a history of having 
been struck in the right chin and both hands by scaffolding 
while in service.  He underwent a right TMJ arthrotomy, 
posterior positioning of meniscus and plication, 
retromeniscal tissue excision and fascia lata interpositional 
graft.  Dental records show that he also had some dental work 
done during that time.  

On VA hospitalization in December 1987, the veteran gave a 
history of having been struck by scaffolding while in 
service, striking his right mandible and hands.  Post-
surgical notations were made and are of record.  One such 
notation on December 21, 1987 was with regard to residual 
scarring in front of both ears and left preauricular 
tenderness.  

A specific notation was made on December 24, 1987, that he 
had had "trauma to TMJ several years ago".  He underwent 
exploration of the left TMJ with a meniscoplasty and 
placement of fascia lata graft.  While in the hospital, he 
complained of the bandages being too tight and of pain in the 
surgical incision areas.  Outpatient follow-up reports show 
continued healing, minimal pathology and no significant 
complaints except for mild preauricular pain on the left 
side.

On a VA surgical examination in August 1988, the veteran's 
recent surgery was noted and he was said to have faint 
surgical scars in the region of the TMJ joints.  These were 
then described as nonadherent and nontender.  A dental 
examination showed no soft tissue pathology.

In a rating action in October 1988, a 100 percent rating was 
assigned under 38 C.F.R. § 4.30 from August 24, 1987 until 
October 1, 1987.  In a prior action, a 100 percent rating 
under 38 C.F.R. § 4.30 had been assigned from December 21, 
1987 until the noncompensable rating was reassigned from 
February 1, 1988.

On VA examination in February 1994, the veteran denied 
problems with pain on mastication or any masticatory 
insufficiency.  He said he had not had pre-auricular pain for 
1-2 years.  He gave a history of his hand having been injured 
in May or June 1971 when working on a scaffold, when someone 
played a joke and unpinned the scaffold which then hit his 
hand.

The veteran had filed a claim or service connection for a 
finger fracture and shoulder injury.  The subsequent rating 
action by the VARO in June 1991 denied additional 
disabilities as being entitled to service connection, and as 
a part of that decision, cited an acute episode of his having 
had a small finger injury in 1971 from which there were no 
residuals.  The rating did not acknowledge the veteran's 
having had an injury from scaffolding including any to the 
TMJ and/or neck.  

In the veteran's Substantive Appeal a VA Form 1-9 dated in 
July 1994, on those above cited issues, he indicated that he 
had never had a shoulder injury, but that the injuries such 
as the finger fracture, "rotator cup in jaws", and 
involving both hands were from the same (scaffold) accident.

At a personal hearing held at the VARO in September 1994, the 
veteran dropped the issues relating to finger fracture and a 
shoulder injury.  His testimony included an in-depth 
discussion of the alleged scaffold incident in service.  Tr. 
at 2-4, 7, 9.

After the VARO denied his claim, the veteran submitted 
correspondence in November 1994 in which he disagreed with 
the transcript of what he had said at the hearing and 
reiterated that the jaw incident which involved his TMJ was a 
result of the same scaffold incident in which his hands were 
injured.  He also alleged that if his service medical records 
had been read, they would show that this was true.

The veteran provided testimony before a Board Member at the 
VARO in April 1996, of which a transcript is of record.  He 
went into detail about an alleged scaffold incident in 
service, which he said had injured his jaw, among other 
areas.  Tr. at 3, 4, 6, 7, 12.  He indicated that he had not 
had any injuries as a result of the motorcycle accident in 
1978.  Tr. at 10.

In a Board decision of August 1996 which denied the pending 
claim with regard to whether new and material evidence had 
been submitted for entitlement to service connection for a 
wrist/hand condition with radiating pain to the shoulders, 
the Board only noted that he had injured one small finger in 
an unspecific incident in service, and that this was 
splinted; that the record showed no other incident causing 
injury; and identified his inconsistent history.   

A VA Form 07-3101 is of record showing that the National 
Personnel Records Center (NPRC) certified in September 1997 
that a further search had been unproductive for additional 
records for the veteran's care from 1971 at San Diego and the 
Miramar NAS.

In a statement received from the veteran in September 2001, 
he alleged that in service, he had been hurt in an accident 
and fractured his jaw, his right shoulder popped out and he 
got a hairline fracture to one of his fingers.  He stated 
that his teeth and jaw are now painful and he had to have 
shoulder surgery in 1999.

On VA examination report from September 2001, the veteran 
complained of right shoulder pain for which he had had 
rehabilitation in 1999.  He said that he had slept in a 
recliner a lot since 1983; he had had some weakness in the 
right upper extremities about 2 years before.  He was 
instructed in but did not want to listen to how his posture 
might impact his shoulder and neck problems.  Examination 
showed slightly reduced range of motion in the right 
shoulder.  An old study showed polyneuropathy.  He was given 
therapy for his elbow and shoulder pain and limitations.  
There were neither complaints nor findings of a neck or 
cervical disorder, and no history of trauma to those areas.

On VA examination in November 2001, the veteran again gave 
the history of injury to his right jaw from scaffolding in 
service.  The examiner noted his subsequent care.  Since 
1994, his fillings had "fallen down" and this had also 
caused problems since the upper dentures he was given had not 
fit.  He had problems when eating but had no associated 
headaches.  On palpation of the maxillary bones, he had no 
tenderness; he was able to open his mouth fully without 
limitation.  On palpation of the lower mandible, he had no 
tenderness.  He did, however, have a discernible tenderness 
to palpation over his bilateral TMJ without crepitance or 
loss of motion.  He had normal masseter function of the 
bilateral muscles.  He showed no lesions, sores or erythema.  
There was a discernible loss of teeth, posteriorly and in the 
upper and lower jaw; he did not have his current dentures in 
at the time of the examination.  The diagnosis was bilateral 
TMJ syndrome, post bilateral exploration with disc 
repositioning on the left.

Neurological consultation in June 2002 showed that the 
veteran had no neck complaints but had developed numbness 
from the shoulder to the hands.  It was noted that earlier 
studies in March 2002 had shown multifocal sensorimotor 
polyneuropthy.  He gave a history of a rotator cuff injury.  
Examination showed full range of cervical spine motion.  
Although the examiner felt the findings were reflective more 
of radiculopathy than neuropathy, the study of median nerves 
did not reveal clear evidence for central abnormality.

In December 2002, he was seen for complaints of bilateral 
hand numbness related to his neck position.  Magnetic imaging 
of the cervical spine showed degenerative disc disease with 
disc bulges throughout the cervical spine.  He had right 
paracentral subligamentous herniation at C-3/C-4 with mild to 
moderate central stenosis; right foraminal stenosis at C-3/C-
4; and subligamentous disc herniation at C-7/-T-1.  

In a VA Form 21-4138, dated in May 2003, the veteran 
clarified that it was his neck for which he was currently 
seeking benefits.  He stated that "the injury to my jaw 
covers the right shoulder, both hands and my neck".

The VARO sent the veteran correspondence dated June 19, 2003 
relating to his new neck claim, in which VA's duty to assist 
was detailed, as well as what was required from him to 
support his claim, to include evidence, specifically listed 
and explained, as to any in-service injury, etc.   

The VARO also made telephone contact, documented on a VA Form 
119 of record, dated July 22, 2003, relating to evidence with 
regard to his pending claim.

Another letter was sent to the veteran by the VARO, dated 
August 28, 2003, noting that since his application for 
benefits with regard to his jaw did not include any history 
of treatment, additional evidence was required with regard to 
his claimed jaw disability.

In a VA Form 21-4138, dated in September 2003, the veteran 
replied that he had been treated at the VA facility from 
August 1987 to April 1988 for jaw surgery and treatment; that 
he had been denied treatment because he was not 100 percent 
disabled; and that he had had teeth removed at two stated VA 
facilities in April and June 2003.

The veteran underwent an orthopedic jaw examination by VA in 
September 2003 to evaluate his TMJ syndrome or jaw 
disability.  He said that his problems had started in 1971 
when a heavy load of material was dumped on him; that at the 
time, he had been found on X-rays to have a dislocated jaw 
and surgery was recommended, but he declined.  It was noted 
that he had had surgery on the jaw in the mid-1980's.  Three 
years before the examination, he said he had noticed pain and 
worsening symptoms and had undergone tooth extractions. The 
veteran reported that this had served on "balancing" his 
jaw and caused further pain.  He reported pain extending down 
the TMJ's across the upper jaw to the midline just below the 
nose.  This pain was present on awakening in the morning.  He 
said it was at a level of 9/10 in severity and lasted about 6 
hours at a time.  He had some relief with Gabapentin with 
pain level improved to 4/10.  The pain was made worse by 
chewing of any degree.  The veteran said he was aware of 
clicking and grinding sensation in both TMJs, but the 
joint(s) continued to appear to be stable with chewing 
movements.  On examination, he was missing molars on both 
sides of upper and lower jaws.  Tongue was in midline and 
oropharynx was within normal limits.  There was no crepitus 
of the TMJ on movement of the jaw.  The jaw appeared to open 
and close normally in the midline.  Diagnosis was post jaw 
dislocations.

Additional copies of the VA outpatient records since 2002 
were obtained.  In May 2003, the veteran had complained of 
neck pain over the prior 6 days.  The earlier findings of 
cervical stenosis and disc herniations were noted and 
confirmed on additional evaluative testing.  He was noted to 
have some diminished sensation in the left side of the face 
but examination of this was limited due to his neck pain.  He 
gave a history of cervical trauma about 30 years before while 
in service.  A clinical notation in June 2003 was that the 
examiner had previously reported his use of a recliner since 
1989 and that he had said he had been hurt in a scaffold 
incident in 1971.  The veteran was noted to be using a 
cervical collar which the examiner indicated he would not 
recommend but did suggest exercises.  In June 2003, he also 
underwent excision of a tooth.  Periodontal disease was 
diagnosed.  He was later noted to have complaints of pain in 
his jaw since the tooth extraction.

A dental examination report from VA is of record from 
September 2003.  The veteran was noted to have a history of 
fractured right and left mandible condyles in 1971.  He 
complained of pain on excursion of the mandible; he had full 
range of motion.  There was an absence of teeth with 
maxillary and mandible loss of masticatory function of 25%; 
he had 18 missing teeth which could be replaced by prosthesis 
and was due to caries and periodontal problems.  Inter-
incisional range of motion was not limited although he 
claimed some discomfort on movement.  There was no bone loss.  
He was diagnosed as having PE/PE with TMJ pain during 
excursive movement of mandible.

The VARO initially deferred the veteran's claim for service 
connection for a cervical spine/neck disorder in October 
2003.  [A 10 percent rating was therein assigned for the TMJ 
disability from July 22, 2003], and the veteran was so 
informed.  He filed a notice of disagreement, to which the 
VARO responded with a letter in November 2003 asking for 
particulars in his disagreement.  A SOC was issued by the 
VARO on the TMJ issue in December 2003.

In a decision in December 2003, the VARO also denied the 
claim for service connection for degenerative disc disease of 
the cervical spine (neck).  The decision noted that the 
veteran's service medical records showed no sign of a neck 
problem or injury and that that current clinical findings of 
cervical problem failed to show any connection to service.  A 
cover letter attaching the decision was sent to the veteran 
in January 2004, including the basis for the decision and 
informing him as to his next options.

The veteran's VA Form 9, filed in January 2004, referred to 
his TMJ problems and teeth.  There was no reference to his 
neck.

Correspondence was received in December 2004 from the 
veteran's representative to the effect that he disagreed with 
the denial of his neck claim.  It was alleged that the 
veteran was noted to have had a neck injury in service and 
now had a progressive cervical disc disease.

In March 2005, a letter was sent to the veteran informing him 
as to what was pending after his disagreement.  The veteran 
responded in August 2005 by sending in a VA Form 21-527 in 
which he cited treatment at the VA facility in the 2000's for 
neck and low back problems. 

A VA examination was undertaken in November 2005.  The 
veteran said that his neck pain had started in 1971.  His 
neck pain was now constant and associated with a prickling 
sensation and stiffness but no radiation although he had hand 
numbness.  The examiner identified the ranges of motion and 
diagnosed degenerative disc disease of the cervical neck.  It 
was noted that MRI had shown slight straightening of the 
cervical lordosis.  There was degenerative change at C-3 
through C-6, stenosis at C3 through C-5 and herniation at C-
6/C-7.  X-rays of the mouth/jaw showed metallic fragments 
over the left TMJ and soft tissues.  There was poor 
translation of the condyle during the open mouth maneuver.  
He had degenerative changes of the right condyle with 
adequate translation of the condyle during open mouth 
maneuver.  There were no fluid collections or focal 
abnormalities seen in the body of the mandibles.

On VA examination in March 2006, the examiner noted that the 
veteran had claimed no major injuries during service except 
when a scaffold fell on him injuring his shoulder, jaw and 
hands.  He had had shoulder, knee, hand and jaw surgery.  The 
veteran reported that he was having cervical spine pain of 
8/10.  He had problems turning his head both ways on 
awakening in the morning and loss of hand feeling.  He was 
also noted to have left sided weakness due to three minor 
strokes he had had in the past 6 months.  The examiner 
described tense neck muscles but no tenderness.  MRI of the 
neck showed complete occlusion of the right proximal internal 
carotid artery; there was mild to moderate left proximal 
internal carotid artery occlusion.  Pertinent diagnoses 
included degenerative disc disease of the cervical spine with 
radiculopathy and left-sided stroke with residual weakness 
and decreased sensation on the left side.   

In a rating in February 2006, the VARO denied service 
connection for his cervical and neck complaints.  The 
decision specifically noted that his service records were 
devoid of any sign of injury or neck problems, and that while 
he had claimed a neck injury, this was not documented in 
service; and that while he now had a diagnosis of 
degenerative disc disease of the cervical spine; that there 
was no sign of the cervical disability as a result of service 
or within a year thereof; and that there was no nexus opinion 
that anything now present was of service origin.

The veteran's Substantive Appeal a VA Form 9, in response to 
the VA correspondence was to say that he had trouble getting 
treatment.  He asked for a hearing.

In March 2006, the VARO sent the veteran two more letters 
reflecting the tenets of new Court decisions and citing what 
was required to support his claims.  Informal written 
presentations were thereafter made on his behalf by his 
representative but no documentary evidence was submitted.

At the hearing before a Veterans Law Judge in July 2006, the 
veteran stated that with regard to his neck problems, he had 
been injured when a scaffold fell on him as a result of a 
fellow airman pushing it onto him in 1971.  Tr. at 3-4, 11-
12, 15-16.  He said his only treatment at the time was for a 
hairline fracture of one finger.  Later he had jaw problems 
and difficulty with his right arm and low back.  Tr. at 4.  
He said he had not been treated then for his back or until 
1999.  Tr. at 5-6.  When asked whether the physician had 
attributed the current neck problems to the alleged incident 
in service, the veteran said that a VA physician had told him 
that the neck problems were due to an "old condition" and 
"non-surgical".  Tr. at 6.  
                                                      
                                                        
Conclusion

With regard to the veteran's history about a scaffold falling 
on his neck at a time when he injured other areas of his 
body, the service medical records show no such injury and it 
is not apparent in post-service evidence until many years 
after the veteran's separation from service.  Contrary to 
suggestions by the veteran and his representative, such an 
injury has never been conceded by VA at any time, including 
as part of the grant of service connection for a TMJ 
disability.  It has been addressed only as a historical 
notation, i.e., a report of what he had said, as part of his 
ongoing clinical records.  The service medical records 
relating to his TMJ were singularly limited to the presence 
of a clinical finding absent causation or even symptoms at 
that time.  

In fact, in service and thereafter, the grant of service 
connection relating to the TMJ disability was based on an 
anomaly first identified by X-ray finding in service.  For 
that matter, there is no collateral evidence in the file to 
show that he injured his neck or cervical area at that or any 
other time in service.  One early examiner in service noted 
that the identified (and later service connected) anomaly 
appeared to be one of volitional origin, i.e., the veteran 
actually also seemed able to open his mouth without it.  
Nonetheless, after surgical intervention in the mid-1980's, 
the nature of the service-connected disability changed 
somewhat and it was no longer simply reflective of an 
isolated X-ray finding of an anomaly but a symptomatic 
disability with post-operative residuals.

A review of the considerable evidence of record shows that it 
was not until 1987, 16 years after service, that the veteran 
raised the possibility that he had hurt his neck in service.  
In fact, he had specifically denied having had such trauma 
when asked in 1982.  Prior to that time, there had been no 
mention of a scaffold incident relating to a neck injury.    

Moreover importantly, it was not until a December 2002 X-ray 
examination that the veteran was demonstrated to have 
objective evidence of a neck or cervical spine disability, to 
include degenerative disk disease.  A variety of causes have 
been suggested, including of a postural nature.  There is no 
competent opinion that links a current diagnosis of a neck or 
cervical spine disability to service.  A history of a neck 
injury and neck pain since service has been reported in 
recent years but again, the service medical records show no 
such injury and the record is devoid of medical evidence of 
neck pain until many years post-service.  To the extent that 
the veteran is now contending that he had recurrent neck 
symptoms since service, his contentions are outweighed by the 
negative post-service medical evidence.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].

The veteran remains the only source for the opinion that his 
neck and/or cervical problems are due to anything of service 
origin, and he is not qualified to give such an opinion.  It 
is now well established that a lay person such as the veteran 
is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and his opinion 
that his cervical spine disability related to his military 
service is therefore entitled to no weight of probative 
value.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  There is no documentation of chronicity since 
service and there is no a credible medical opinion to sustain 
the alleged nexus. 

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran's current cervical and 
neck problems began during or are otherwise linked to 
service.  

As the preponderance of the evidence is clearly against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a neck injury to include 
cervical degenerative disc disease is denied.





REMAND

As described above, the veteran's TMJ disability started out 
as an X-ray identified anomaly with some mild symptoms absent 
trauma.  After jaw symptoms developed and exacerbated post-
service, he underwent surgical procedures, from which he now 
has both surgical scars and other symptomatic residuals.  The 
10 percent rating now assigned has been granted primarily on 
the basis of loss of masticatory function and jaw pain.

In reviewing this matter, the Board notes at the outset that 
if a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 
(2006).  The Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  See also Brady v. Brown, 4 
Vet. App. 203 (1993).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that under Esteban, a separate, additional 
rating may be assigned if the veteran's disability is 
manifested by a scar that is superficial, unstable, painful 
on examination, occupies an area of six square inches or more 
and is deep or causes limited motion, or a scar that is 
otherwise causative of limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 
7804, 7805 (2006); 

In this case, the medical evidence of record does document 
scars related to surgical procedures to ameliorate the impact 
of his service-connected TMJ disability.  And while the 
initial post-surgical clinical findings included scar-area 
pain, particularly in front of both ears, current examination 
of the scars is unavailable.  It is the Board's judgment that 
there is a duty to provide the veteran with a more current 
and thorough VA examination in that regard.  38 C.F.R. § 
3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).  
This evaluation must also evaluation inter-incisal movement 
and masticatory function. 

Finally, in the time-frame somewhere between September 2005 
and March 2006, the veteran apparently had three strokes.  A 
VA examination at the end of that period noted a history of 
these strokes with residual left sided weakness, tense neck 
muscles without tenderness, and MRI evidence of complete 
occlusion of the right proximal internal carotid artery with 
mild to moderate left proximal internal carotid artery 
occlusion.  However, a clear distinction was not made between 
symptoms associable with the bilateral TMJ disability for 
which he has service connection, and symptoms associable with 
the left-sided stroke with residual weakness and decreased 
sensation on the left side for which he does not have service 
connection.  The Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  The VA examination 
should determine if such a distinction can be made.  Id.  See 
also 38 C.F.R. § 3.159(c)(4); Waddell v. Brown, 5 Vet. App. 
454 (1993).




In view of the foregoing, this case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any clinical data available from 
VA or private sources with regard to his 
strokes and any jaw or dental complaints 
and/or care since 2005 should be 
acquired.  VA should obtain all such VA 
records and help him obtain such other 
pertinent evidence as required.

2.  The veteran must also be afforded a 
VA examination to determine the current 
severity of his service-connected TMJ.  

The examination must include measurement 
of inter-incisal movement.  The examiner 
is requested to report whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran has 
any additional loss of inter-incisal 
movement due to pain or flare-ups of pain 
due to his TMJ disability, supported by 
objective findings, and whether there is 
any such additional limitation of motion 
due to excess weakness, fatigability, 
incoordination, or any other relevant 
symptoms or signs attributable to the TMJ 
disability.  

The examiner must note any loss of 
masticatory function or displacement of 
the jaw.  The degree of any such loss 
should also be noted (i.e., mild, 
moderate or severe). 

A comprehensive description should also 
be undertaken of all TMJ surgical scars 
and their cosmetic, symptomatic and/or 
functional limitations, if any. 

Following a review of the relevant 
evidence of record and the examination, 
the examiner is also asked to opine 
whether any left facial symptoms or 
abnormal physical findings that are 
currently present are related to the 
service-connected post-surgical TMJ 
disability or due to the veteran's recent 
strokes.  If such impairment cannot be 
distinguished, the examiner should so 
state.  

3.  The case should then be reviewed by 
the VARO to include consideration of the 
tenets of Deluca and Esteban cases.  If 
the decision remains unsatisfactory, an 
SSOC should be issued and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran does not need to take any action 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


